AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00105-LGW-BWC Document? Filed 02/03/21 Page 1 of 4

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

TERRENCE MCNEAL, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-105
*
v. *
*
LINDA GETER, et al., *
*
Defendants. *
ORDER

Before the Court are Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation dated January 11,
2020. Dkt. No. 6. In the Report, the Magistrate Judge
recommended the Court dismiss Plaintiff’s Eighth Amendment
claims against Defendant All Administrators of FSL Jesup and
Geter and Plaintiff's respondeat superior claims against
Defendant Geter. Dkt. No. 4, p. 1. However, Plaintiff was
permitted to proceed with his Eighth Amendment excessive force
claims against Defendants Freeman and Goarke. Id.
Additionally, the Magistrate Judge noted Plaintiff's claims
against Defendant All Administrators of FSL Jesup should be

dismissed because he does not specifically name or describe the

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00105-LGW-BWC Document 7 Filed 02/03/21 Page 2 of 4

individuals involved but advised Plaintiff if he identified
those individuals, the Court would consider whether he stated
cognizable claims. Id. at n.3.

In his Objections to the Report, Plaintiff first asserts
the Magistrate Judge incorrectly dismissed his Eighth Amendment
claims against Defendant Geter. Dkt. No. 6, p: 1. Plaintiff
explains, for the first time, Defendant Geter entered the
Federal Satellite Low compound with the individual who first
opened fire on inmates. Id. Plaintiff contends this
demonstrates she “actually participated” and shows the requisite
causal connection between the actions of a supervisor (Defendant
Geter) and the constitutional violation (excessive force). Id.
Plaintiff‘’s allegations state an Eighth Amendment excessive
force claim based on supervisory liability against Defendant
Geter. Thus, the Court SUSTAINS Plaintiff's Objection to the
dismissal of Defendant Geter.

Additionally, Plaintiff identified those he previously
described as “All Administrators of FSL Jesup.” Id. at p. 1.
Specifically, he alleges the personal involvement of Captain
Burkett, Lieutenant J. Crum, and Lieutenant Talley.! Thus,

Plaintiff's allegations now sufficiently connect a Defendant

 

3 Plaintiff also alleges the personal involvement of Defendant
Freeman, but as noted above, the Magistrate Judge found Plaintiff
could proceed with his excessive force claim against Defendant
Freeman. Dkt. No. 4, p. 1; Dkt. No. 5.

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00105-LGW-BWC Document 7 Filed 02/03/21 Page 3 of 4

with a purported constitutional violation. Accordingly, the
Court SUSTAINS Plaintiff's Objections. Plaintiff will be
permitted to proceed with Eighth Amendment excessive force
claims against Captain Burkett, Lieutenant J. Crum, and
Lieutenant Talley. Further, the Court DIRECTS the Clerk of
Court to add Captain Burkett, Lieutenant J. Crum, and Lieutenant
Talley as Defendants upon the docket of this case.

After an independent and de novo review of the entire
record, the Court CONCURS in part with the Magistrate Judge’s
Report and Recommendation, ADOPTS in part the Report and
Recommendation as the opinion of the Court, and SUSTAINS
Plaintiff's Objections. The Court DISMISSES Plaintiff's Eighth
Amendment claims against Defendant All Administrators of FSL
Jesup. However, the Court SUSTAINS Plaintiff's objections and
permits him to proceed against Defendant Geter with his
supervisory liability claim. Additionally, Plaintiff is
permitted to proceed with his Eighth Amendment excessive claim
against Captain Burkett, Lieutenant J. Crum, and Lieutenant
Talley. Finally, the Court DIRECTS the Magistrate Judge to
order service on Defendants Geter, Captain Burkett, Lieutenant
J. Crum, and Lieutenant Talley, serving them with Plaintiff's
Complaint, the Report and Recommendation, Plaintiff's Objections

to the Magistrate Judge’s Report and Recommendation, and a copy

 
AO 72A
(Rev. 8/82)

 

 

Case 2:20-cv-00105-LGW-BWC Document 7 Filed 02/03/21 Page 4 of 4

of this Order.

SO ORDERED, this : y of » BO2ZLs

 

ON. LISA GODBEY WOOD, JUDGE
ATES DISTRICT COURT
DISTRICT OF GEORGIA

  

 
